EXHIBIT 10(iii)

Confirmation

of the Purchase of Rich Land Investments Limitada

SunVesta Holding AG

Dammstrasse 19

6300 Zug

 

Switzerland

(Buyer)

 

and

 

Mauricio Rivera Lang

 

Trustee of Rich Land Investments Limitada

Grupo Do it Building

Liberia, Guanacaste

 

Costa Rica

(Seller)

 

 

Subject

Rich Land Investments Limitada is the owner of the concession rights over the
property duly inscribed in the Maritime Coastal Zone Section of the Public
Registry, Property number one thousand one hundred thirteen-Z- zero zero zero,
which has the following characteristics: Nature: Papagayo, Playa Panama, forest
land, lot number two, dedicated to tourism, located at the third district,
Sardinal, fifth county, Carrillo, Province of Guanacaste, with the following
boundaries: North: public road, South: Condovac La Costa and Instituto
Costarricense de Turismo used by the Instituto Costarricense de Electricidad,
East: public road and West: Condovac La Costa and Instituto Costarricense de
Turismo used by the Instituto Costarricense de Electricidad, with a surface
measurement of eighty four thousand six hundred five squaremeters with twenty
square decimeters, lot map number G- zero seven hundred seventy two thousand
seven hundred nine- two thousand two.

 

 

 

page 1 of 2

 

--------------------------------------------------------------------------------

 

With the signature of the present paper, the parties confirm the following:

1.

One hundred percent of the above-mentioned capital stock of the corporation Rich
Land Investments Limitada have been sold for the price of

US$ 7.000.000.00 (seven million dollars), legal currency of the United States of
America, from the above mentioned Seller to the above mentioned Buyer.

 

2.

The total price of US$ 7.000.000.00 (seven million dollars) plus all other
expenses, in particular closing costs, wire and bank fees, ICT Warranty Deposit
had been paid to the Seller.

 

3.

The Seller has transferred to the Buyer the shares, books and all other legal
documentation of Rich Land Investments Ltda. The capital stock was transferred
completely free of loans, liens, obligations and annotations of any kind to The
Buyer, who accepts the assignment and transferring.

In witness whereof, the present confirmation of the Purchase of Rich Land
Investments Limitada is hereby signed and exchanged by fax in Guanacaste and Zug
on September 20th 2007, and the Seller and the Buyer agree to consider this fax
document as a fully legal binding document.

/s/ Thomas Meier

/s/ Mauricio Rivera Lang

For the Buyer

For the Seller

 

 

 

page 2 of 2

 

 